Citation Nr: 1125881	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  07-38 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an evaluation greater than 10 percent for spondylolisthesis of L5 on S1 (also referred to as low back disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan






INTRODUCTION

The Veteran served on active duty from November 1963 to November 1983.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which in pertinent part, denied a disability evaluation greater than 10 percent for the service-connected spondylolisthesis of L5 on S1.  The Veteran appealed this decision to BVA, and the case was referred to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran's service-connected low back disability is currently evaluated as 10 percent disabling.  After a complete and thorough review of the claims folders, the Board finds that a remand of the Veteran's increased rating claim for this disability is required to allow for further development of the record.  

Earlier treatment records (received and associated with the claims file during the current appeal) reflect that the Veteran was seen by a private physician in December 1998 with complaints of pain in his lower back, right hip, and right lower extremity.  Physical examination revealed a positive straight leg raise on the right lower extremity at 90 degrees.  The sensory examination was described as "intact," and the remainder of the examination was shown to be unremarkable.  The physician diagnosed the Veteran with right lumbar radiculopathy.  

The Veteran was most recently afforded a VA examination in December 2006, when he complained of continuing pain in his low back region, which, on a scale of one to ten (with ten being the worst level of pain and one being the least), he rated as a seven.  He noted that his pain reaches a level of nine when bending, lifting, and during excess activity, and he occasionally has to lie down and rest his back after excess activity.  He also stated that his back pain occasionally radiates to his lower extremities and is associated with some numbness and tingling in his right toes.  

Upon physical examination, the examiner observed no evidence of scoliosis, nor any signs of spasms or tenderness in the Veteran's spine.  The Veteran was also shown to have forward flexion to 90 degrees, extension to 15 degrees, right and left lateral flexion to 15 degrees, and rotation to the right and left to 45 degrees.  There were no noted complaints or visible signs of fatigue, weakness and lack of endurance upon repetition.  The Veteran also underwent a neurological evaluation of his lower extremities, the findings of which revealed a normal heel and toe gait, a negative straight leg raise, and hypoactive but intact deep tendon reflexes.  Based on his discussion with and physical examination of the Veteran, the examiner diagnosed the Veteran with symptomatic spondylolisthesis.  

In the December 2007 substantive appeal, the Veteran contended that his back symptoms are more severe than the disability rating reflects.  According to the Veteran, he now has trouble bending even the slightest amount, and he experiences difficulty conducting certain activities of daily living, such as washing his hands, shaving and brushing his teeth.  He further states that everyday chores, to include climbing a ladder and doing work around the house, are considered impossible to cope with, and that he has been advised that he may have to undergo major surgery to repair his back problems.  

The Veteran's statements in his substantive appeal appear to contend that his service-connected back condition has worsened since his last VA examination.  As previously noted above, the Veteran has not been afforded a VA examination on his back since the December 2006 evaluation, nearly five years ago.  The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Moreover, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997) & Caffrey v. Brown, 6 Vet. App. 377 (1994).  As it has been over four years since the Veteran's last VA examination and the Board is precluded from reading its own unsubstantiated medical conclusions and is instead bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1. Request relevant records pertaining to treatment the Veteran has received for his back condition from the VA Medical Center in Kansas City, Missouri, dating from October 2007 to the present.  

2. Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected spondylolisthesis of L5 on S1.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary, including X-rays, should be performed.  All pertinent pathology associated with the service-connected low back disability should be noted in the examination report.  

In particular, the examiner should note the presence or absence of muscle spasm; guarding; an abnormal gait; abnormal spinal contour (such as scoliosis, reversed lordosis, or abnormal kyphosis); favorable or unfavorable ankylosis of the Veteran's entire thoracolumbar spine; and unfavorable ankylosis of his entire spine.  Also, the examiner should identify any neurological pathology related to the service-connected lumbar spine disability (including the nerves involved) and fully describe the extent and severity of those symptoms.  

The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Also, the examiner should provide the ranges of motion of the Veteran's lumbar spine.  The examiner should note whether-upon repetitive motion of the Veteran's low back - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  

The examiner should also provide an opinion concerning the impact of the service-connected low back disability on the Veteran's ability to work.

A complete rationale for all opinions expressed must be provided.  

3. Then, re-adjudicate the issue on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


